Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2008

Pastor v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5121




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Pastor v. Atty Gen USA" (2008). 2008 Decisions. Paper 1580.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1580


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-5121


                                   MARCO PASTOR
                                                       Petitioner,

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES


                           On Petition for Review of an Order
                          of the Board of Immigration Appeals
                                   (No. A75-454-824)
                        Immigration Judge: Hon. Henry S. Dogin


                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 1, 2008

                  Before: RENDELL and CHAGARES, Circuit Judges
                             POLLAK,* District Judge

                           (Opinion filed: February 19, 2008 )


                                       OPINION


POLLAK, District Judge

       Petitioner Marco Pastor appeals the Board of Immigration Appeals’ affirmance of


   *
    Honorable Louis H. Pollak, Senior United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
a decision of the Immigration Judge (“IJ”) to deny a request for continuance of removal

proceedings. This court has jurisdiction over the petition pursuant to 8 U.S.C. § 1252.

See Khan v. Attorney General, 448 F.3d 226, 229-33 (3d Cir. 2006). We write primarily

for the parties, and assume familiarity with the facts, decisions, and records of the case.

       Seeking employment-based permanent residency, petitioner submitted an

application for Labor Certification (Form ETA-750) to the Department of Labor.

Petitioner requested a continuance of his removal proceedings pending resolution of the

application. The Immigration Judge had previously granted two continuances on other

grounds, and denied this third request. Petitioner argues that this denial was an abuse of

discretion and violated his right of due process.

       We are bound by precedent to reject these arguments. In Khan v. Attorney

General, we held that “[w]here . . . an alien has failed to submit a visa petition, an IJ’s

decision to deny the alien’s continuance request is squarely within the IJ’s broad

discretion, at least absent extraordinary circumstances . . . .” 448 F.3d at 234. Here,

petitioner has neither submitted a visa application nor alleged “extraordinary

circumstances” that could nevertheless render the IJ’s decision an abuse of discretion.

Petitioner’s due process claim, like that presented in Khan, “merely recasts his

abuse-of-discretion argument in constitutional terms and can be denied for the reason[]

already stated.” Id. at 236.

       Accordingly, the petition for review will be denied.



                                               2
3